Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 7, 10-12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cech (US 2019/0054841).
Claim 1- Cech discloses an anchor attachment detection sensor for a vehicle (fig. 3-6), comprising: an anchor (10) associated with a passenger seat (shown, not designated), the anchor including an attachment loop having a pair side arms, and a bar extending between the pair of side arms and having an outer surface (shown, not designated); and a sensor (30) affixed directly on the outer surface of the bar of the attachment loop and fully supported by the attachment loop (fig. 5-6, ¶ [0035]), wherein the sensor detects an interaction applied directly to the outer surface of the attachment loop and sensor by a child safety seat connector (24).
Claim 2- Cech discloses the anchor attachment detection sensor of claim 1, wherein the interaction applied to the attachment loop includes one of the following: a force applied to the attachment loop (¶ 4, 35, 37), a strain on the attachment loop (¶ 26), a vibration of the attachment loop (¶ 53), noise proximate to the attachment loop (¶ 54), and a displacement of the attachment loop (¶ 7).
Claim 3- Cech discloses the anchor attachment detection sensor of claim 1, wherein the sensor (30) includes at least one sensor selected from the group consisting of a strain gauge, an accelerometer (¶ 7), an acoustic transducer, a piezo-electric sensor (¶ 38), a load cell (¶ 7), and a contact switch.  
Claims 7 & 10-11 - Cech discloses the anchor attachment detection sensor of claim 1, wherein the sensor (30) is chemically or mechanically (32) connected to the attachment loop (fig. 5-7B); wherein the sensor is mechanically affixed (fig. 5-6) to the attachment loop; further comprising a clip (fig. 6) affixing the sensor to the attachment loop.
Claim 12- Cech discloses the anchor attachment detection sensor of claim 11, wherein the sensor (30) includes one of a contact sensor and a load sensor (¶ 25).

Claim 20- Cech discloses a method of detecting the attachment of a child safety seat connector (24) to an anchor (10) in a motor vehicle (fig. 12), comprising: 
providing an anchor (10) associated with a passenger seat (shown, not designated), the anchor including an attachment loop having a pair side arms, and a bar extending between the pair of side arms and having an outer surface (shown, not designated); and a sensor (30) affixed directly on the outer surface of the bar of the attachment loop and fully supported by the attachment loop (fig. 5-6, ¶ [0035]); 
detecting an interaction (“coupling”) of the child safety seat connector (24) with the attachment loop of the anchor using the sensor supported by the attachment loop (¶ 38); and 
determining with a microprocessor control system coupled to the sensor (fig. 11) if the child safety seat connector has been coupled to the anchor based on the interaction detected by the sensor (fig. 12).  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cech in view of Speckhart (US 2006/0185446).
Cech discloses the anchor attachment detection sensor of claim 1, wherein the sensor (30) measures tension, which is an axial strain (¶ 39). Cech teaches the sensor may be one of a flex sensor (fig. 7A) or a load cell sensor (fig. 7B), wherein the flex sensor is applied onto or within a connecting module (¶ 35).
The difference between Cech and the claimed invention is Cech does not teach wherein the sensor is a strain gauge (claim 5) and the strain gauge measures both axial strain and bending strain (claim 4), or wherein the sensor is a conductive paint (claim 6).
However, Speckhart teaches a sensor comprising: a strain gauge that is analogous to the flex sensor of Cech in that the gauge operates to measure tension (axial strain); wherein the gauge also measures bending strain (¶ 31); and wherein the strain gauge is configured to be applied onto a connecting module (¶ 38).  Furthermore, Speckhart teaches that it is known in the art to use conductive paint as part of the strain gauge (¶ 39).
Accordingly, Cech and Speckhart teach that it is known that flex sensors and strain gauges are functional equivalents for measuring axial strain.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the strain gauge taught by Speckhart for the flex sensor of Cech because both sensors were known equivalents for measuring axial strain applied to a vehicle seat component that receives various loads.
The substitution would have yielded the predictable result of providing a detection sensor that is a strain gauge, which measures both axial strain and bending strain, and which includes conductive paint.


Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cech in view of Patalak (US 2016/0009249).
Cech discloses the anchor attachment detection sensor of claims 3 and 7, wherein the sensor (30) measures a force applied to the anchor attachment loop (10) upon which it is mounted (¶ 38). Cech teaches the sensor may be one of a flex sensor (fig. 7A) or a load cell sensor (fig. 7B), wherein the load cell is mechanically connected to the loop to measure forces applied by a child restraint system (¶ 38).
The difference between Cech and the claimed invention is Cech does not teach wherein the sensor is adhered to the attachment loop with a polymer material.
However, Patalak teaches a sensor that measures a force applied to an anchor (5) upon which it is mounted (fig. 3), wherein the sensor is a strain gauge load cell (¶ 42) that is mechanically connected to the anchor to measure said forces (¶ 38), and wherein the load cell is adhered to the anchor with a polymer material (¶ 46).  
Accordingly, Cech and Patalak teach that it is known that load cell types taught by Cech (¶ 38) and strain gauge load cells are functional equivalents for measuring forces applied to a seat restraint anchor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the strain gauge load cell taught by Patalak for the load cell of Cech because both sensor types were known equivalents for measuring forces applied to a seat restraint anchor.
The substitution would have yielded the predictable result of providing a detection sensor that is a strain gauge load cell sensor adhered to a seat anchor component with a polymer material.


Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cech in view of Golm (US 11046286).
Cech discloses the anchor attachment detection sensor as claimed, wherein the sensor (30) is coupled to a member of the attachment loop (¶ 35, fig. 7A-7B), and wherein the sensor may comprise alternative types (¶ 38). Cech teaches the sensor detects an interaction applied to the member of the attachment loop.
The difference between Cech and the claimed invention is Cech does not specifically teach wherein the sensor is welded to the attachment loop (claim 9) and does not teach the sensor is alternatively a contact sensor with a switch.
However, Golm teaches that a detection sensor (305), which is analogous to the sensor of Cech in that the sensor (305) is coupled to a member of an anchor attachment loop, is a contact sensor that includes a contact switch (defined by contacting members 315, 331), and is welded to the attachment loop member (col. 9: 1-18). Golm teaches the sensor detects an interaction applied to the member of the attachment loop (col. 9: 45-59).
Accordingly, Cech and Golm teach that it is known that load sensors and contact sensors are functional equivalents for detecting an interaction applied to a member of an anchor attachment loop.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the contact sensor taught by Golm for the sensor of Cech because both sensors were known equivalents for detecting an interaction applied to an attachment loop.
The substitution would have yielded the predictable result of providing a detection sensor that is welded to the attachment loop and is a contact sensor that includes a contact switch.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636